  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Maria Cinto,                                                   Civ. Action #:
 Teresa Cinto,
 Gloria Cinto, and                                              Complaint
 Elizabeth Cinto,

                                       Plaintiffs,              Jury Trial Demanded
               -v-

 Nuccios Bakery, Inc,
 Nuccios Bakery & Cookies Corp.,
 Stefano Stemma, and
 Pietro Stemma,

                                      Defendants.

       Plaintiffs Maria Cinto, Teresa Cinto, Gloria Cinto, and Elizabeth Cinto, (collectively

“Plaintiffs”), by Abdul Hassan Law Group, PLLC, their attorney, complaining of Defendants

Nuccios Bakery, Inc, Nuccios Bakery & Cookies Corp., Stefano Stemma, and Pietro Stemma

(collectively “Defendants”), respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiffs allege that they were employed by Defendants, individually and/or jointly, and
   pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that they are: (i)
   entitled to unpaid overtime wages from Defendants for working more than forty hours in a
   week and not being paid an overtime rate of at least 1.5 times their regular rate for such hours
   over forty in a week; and (ii) entitled to maximum liquidated damages and attorneys' fees
   pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §
   216(b).


2. Plaintiffs further complain pursuant to New York Labor Law, that they are: (i) entitled to
   unpaid overtime wages from Defendants for working more than forty hours in a week and
   not being paid an overtime rate of at least 1.5 times their regular rate for such hours over
   forty in a week, (ii) entitled to unpaid minimum wages from Defendants for working and not
   being paid at a rate of at least the applicable New York State minimum wage rate for each


                                                 1
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 2 of 12 PageID #: 2




   hour he worked for defendants in a week; (iii) entitled to an extra hour of pay for each day
   they worked a spread of hours of more than ten (10) hours and (iv) is entitled to maximum
   liquidated damages and attorneys fees, pursuant to the New York Minimum Wage Act
   ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663, and the regulations
   thereunder.


3. Plaintiffs are also entitled to recover unpaid wages, and wage deductions, under Article 6 of
   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, including maximum liquidated damages
   on all wages paid later than weekly, interest, and attorneys’ fees pursuant to Section 198 of
   the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiffs’ claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Maria Cinto (“Maria”) is an adult, over eighteen years old, who currently resides in
   Kings County in the State of New York.


8. Plaintiff Teresa Cinto (“Teresa”) is an adult, over eighteen years old, who currently resides
    in Kings County in the State of New York.



                                                2
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 3 of 12 PageID #: 3




9. Plaintiff Elizabeth Cinto (“Elizabeth”) is an adult, over eighteen years old, who currently
    resides in Kings County in the State of New York.

10. Plaintiff Gloria Cinto (“Gloria”) is an adult, over eighteen years old, who currently resides
    in Kings County in the State of New York.


11. Upon information and belief and all times relevant herein, Defendant Nuccios Bakery &
   Cookies Corp. (“NBC”) was a New York for-profit corporation.

12. Upon information and belief and all times relevant herein, Defendant Nuccios Bakery, Inc,
   (“NBI”) was a New York for-profit corporation.

13. Upon information and belief and at all times relevant herein, the names of Defendants
   Nuccios Bakery, Inc, and Nuccios Bakery & Cookies Corp. were used interchangeably by the
   same business that employed Plaintiffs and which were controlled by the individual
   Defendants.

14. Upon information and belief and at all times relevant herein, the corporate Defendants were
   owned/controlled/managed by Defendant Stefano Stemma (“Stefano”) and Pietro Stemma
   (“Pietro”) who were in charge of the operations and management of NBC and NBI.

15. Upon information and belief and at all times relevant herein, Defendants individually and/or
   jointly controlled the employment of Plaintiffs and were responsible for hiring, firing,
   scheduling, controlling, managing, supervising, and record-keeping as to Plaintiff’s
   employment, among other employment functions.


16. Upon information and belief, Defendants NBC, NBI, Stefano and Pietro shared a place of
   business in Kings county, New York at 2455 MacDonald Avenue Brooklyn, NY 11223,
   where Plaintiffs were employed.

17. At all times relevant herein, Plaintiffs were employed individually and/or jointly by
   Defendants.



                                                 3
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 4 of 12 PageID #: 4




                              STATEMENT OF FACTS
18. Upon information and belief, and at all relevant times herein, Defendants were in the
    business of making and selling cookies and pastries.


19. Upon information and belief, and at all relevant times herein, Defendants, individually and/or
   jointly, owned and/or operated one or more locations and employed 15-20 or more
   employees.


20. Plaintiff Maria was employed by Defendants, individually and/or jointly, from in or around
   April 2014 to on or about December 2, 2019.

21. Plaintiff Teresa was employed by Defendants, individually and/or jointly, from in or around
   September 2018 to on or about December 2, 2019.

22. Plaintiff Gloria was employed by Defendants, individually and/or jointly, from on or about
   October 2, 2018 to on or about December 2, 2019.

23. Plaintiff Elizabeth was employed by Defendants, individually and/or jointly, from in or
   around November 2018 to on or about December 2, 2019.


24. At all times relevant herein, Plaintiffs were individually and/or jointly employed by
   Defendants as manual workers performing the physical and repetitive tasks making, packing,
   and handling cookies and other bakery products, etc.


25. At all times relevant herein, Plaintiff Maria was paid at a rate of about $9.00-$13.00 an hour
   at various times during her employment with Defendants – rates lower than the applicable
   NYS minimum wage rates.

26. At all times relevant herein, Plaintiff Teresa was paid at a rate of about $11.00-$12.00 an
    hour at various times during her employment with Defendants – rates lower than the
    applicable NYS minimum wage rates.



                                                 4
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 5 of 12 PageID #: 5




 27. At all times relevant herein, Plaintiff Gloria was paid at a rate of about $10.00-$12.00 an
     hour at various times during her employment with Defendants – rates lower than the
     applicable NYS minimum wage rates.

 28. At all times relevant herein, Plaintiff Elizabeth was paid at a rate of about $9.00-$12.00 an
     hour at various times during her employment with Defendants – rates lower than the
     applicable NYS minimum wage rates.

29. At all times relevant herein, Plaintiffs were paid at their straight regular rate for all hours
    worked including overtime hours (hours over 40 in a week). For example, for the weekly pay
    period ending December 21, 2018, Plaintiff Maria worked at least 54.5 hours and was paid at
    her straight regular rate of $12 an hour for each and all of these 54.5 hours worked. Likewise,
    for the weekly pay period ending December 15, 2018, Plaintiff Teresa worked at least 69
    hours and was paid at a straight regular rate of $10 an hour for each and all of these 69 hours
    worked. For the weekly pay period ending on or about November 15, 2019, Plaintiff Gloria
    worked at least 62.5 hours and was paid at her straight regular rate of $12 an hour for each
    and all of these 62.5 hours worked. For the week ending on or about June 7, 2019, Plaintiff
    Elizabeth worked at least 52 hours and was paid at her straight regular rate of $12 an hour for
    each and all of these 52 hours worked. These examples are reflective of Defendants’ payment
    pattern throughout Plaintiffs’ employment with them.


30. At all times relevant herein, Plaintiffs worked about 60-90 hours each week for Defendants
    and sometimes more; 12 or more hours a day, 5-7 days a week.

31. A more precise statement of the hours and wages will be made when Plaintiffs obtain the
    wage and time records Defendants were required to keep under the FLSA and NYLL.
    Accurate copies of Plaintiff’s wage and time records that Defendants were required to keep
    pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
    herein by reference.

32. At all times relevant herein and for the time Plaintiffs were employed by Defendants,
    Defendants failed and willfully failed to pay Plaintiffs an overtime rate of at least 1.5 times


                                                   5
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 6 of 12 PageID #: 6




   their regular rate of pay for all hours worked in excess of forty hours in a week.

33. At all times relevant herein, Defendants failed to pay Plaintiffs at a rate of at least the
   applicable NYS minimum wage rate for each and all hours worked in a week, for each week
   during their employment with them.

34. At all times relevant herein, Plaintiffs worked a spread of hours of more than 10 hours a day
   for most or all days during their employment with Defendants – Plaintiffs worked 12 or more
   hours a day for most days of the week, for each or all weeks during their employment with
   Defendants.

35. At all times relevant herein, Defendants paid Plaintiffs on a bi-weekly basis or later in
   violation of NYLL 191(1)(a)(i).

36. At all times relevant herein, neither Defendant provided Plaintiffs with the notice(s) required
   by NYLL 195(1).


37. At all times relevant herein, neither Defendant provided Plaintiffs with the statement(s)
   required by NYLL 195(3).


38. Upon information and belief, and at all times relevant herein, Defendants had revenues
   and/or transacted business in an amount exceeding $500,000 annually.


39. At all times applicable herein, Defendants conducted business with vendors and other
   businesses outside the State of New York.


40. At all times applicable herein and upon information and belief, Defendants conducted
   business in interstate commerce involving the purchase of baking equipment, products and
   other essential supplies for its business.


41. Defendants as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.



                                                   6
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 7 of 12 PageID #: 7




42. Defendants as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.


43. At all times applicable herein and upon information and belief, Defendants transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

44. At all times applicable herein and upon information and belief, Defendants utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.


45. Upon information and belief, and at all relevant times herein, Defendants failed to display
   federal and state minimum wage/overtime posters.


46. Upon information and belief, and at all relevant times herein, Defendants failed to notify
   Plaintiffs of their federal and state minimum wage and overtime rights and failed to inform
   Plaintiffs that they could seek enforcement of such rights through the government
   enforcement agencies.

47. The circumstances of the termination of Plaintiffs’ employment are under review and
   investigation and may be asserted at a later time or in a separate action.


48. “Plaintiffs” as used in this complaint refers to the named Plaintiffs.


49. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
50. Plaintiffs allege and incorporate by reference the allegations in paragraphs 1 through 49
   above as if set forth fully and at length herein.


                                                  7
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 8 of 12 PageID #: 8




51. At all times relevant to this action, Plaintiffs were employed by Defendants, individually
   and/or jointly, within the meaning of the FLSA – 29 USC 201 et Seq.


52. At all times relevant to this action, Plaintiffs were engaged in commerce and/or in the
   production of goods for commerce and/or Defendants, individually and/or jointly, constituted
   an enterprise(s) engaged in commerce within the meaning of 29 U.S.C. § 207.


53. At all times relevant herein, Defendants, individually and/or jointly, transacted commerce
   and business in excess of $500,000.00 annually or had revenues in excess of $500,000.00
   annually.


54. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiffs overtime compensation at rates of at least 1.5 times their regular rate
   of pay for each hour worked in excess of forty hours in a work week, in violation of 29
   U.S.C. § 207.


                               Relief Demanded
55. Due to Defendants' FLSA violations, plaintiffs are entitled to recover from Defendants
   individually and/or jointly, her unpaid overtime compensation, maximum liquidated
   damages, attorney's fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).




                                                  8
  Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 9 of 12 PageID #: 9




                    AS AND FOR A SECOND CAUSE OF ACTION
NYLL 650 et Seq. and 12 NYCRR 142-2.2 etc. (Unpaid Overtime + Min. wages + SOH)
56. Plaintiffs allege, and incorporate by reference the allegations in paragraphs 1 through 54
   above as if set forth fully and at length herein.


57. At all times relevant to this action, Plaintiffs were employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor Law, §§ 2 and 651 and the
   regulations and wage orders thereunder including 12 NYCRR § 142.


58. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to pay Plaintiffs overtime compensation at rates of at least 1.5 times their regular rate
   of pay for each hour worked in excess of forty hours in a work-week, in violation of the New
   York Minimum Wage Act and its implementing regulations and wage orders. N.Y. Lab. Law
   §§ 650 et seq., including 12 NYCRR § 142-2.2.

59. At all times relevant herein, Defendants failed and willfully failed to pay Plaintiffs at a rate
   that was at least equal to the applicable New York State minimum wage rate for each hour
   worked in a week in violation of the New York minimum Wage Act and its implementing
   regulations. N.Y. Lab. Law§§ 650 et seq.; 12 NYCRR § 142-2.1.




                                                  9
 Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 10 of 12 PageID #: 10




60. At all times relevant herein, Plaintiffs worked a spread of hours of more than ten (10) hours
   each or most days during the period they were employed by Defendants but Defendants
   failed to pay Plaintiffs an additional hour of pay for each such day in violation of the New
   York Minimum Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-
   2.4.


                               Relief Demanded
61. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover from
   Defendants, her unpaid overtime, minimum wage and spread of hours compensation,
   prejudgment interest, maximum liquidated damages, reasonable attorneys' fees, and costs of
   the action, pursuant to N.Y. Labor L. § 663(1) and the regulations thereunder.


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
62. Plaintiffs allege, and incorporate each and every allegation contained in paragraphs 1 through
   61 above with the same force and effect as if fully set forth at length herein.


63. At all times relevant to this action, Plaintiffs were employed by Defendants, individually
   and/or jointly, within the meaning of the New York Labor law, §§ 190 et seq., including §§
   191, 193, 195 and 198 and the applicable regulations thereunder.


64. Defendants, individually and/or jointly, violated and willfully violated NYLL §§ 190 et seq.,
   including §§ 191, 193 and 198, by failing to pay Plaintiffs their unpaid overtime wages,
   minimum wages, and spread of hours wages Plaintiffs were entitled to within the time
   required by NYLL §§ 191, 193 and 198.

65. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiffs with the notice(s) required by NYLL 195(1) – Plaintiffs were
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b), as
   well as an injunction directing defendants to comply with NYLL 195(1).



                                                 10
 Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 11 of 12 PageID #: 11




66. At all times relevant herein, Defendants, individually and/or jointly, failed and willfully
   failed to provide Plaintiffs with the statement(s) required by NYLL 195(3) – Plaintiffs are
   therefore entitled to and seeks to recover in this action the maximum recovery for this
   violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d), as
   well as an injunction directing Defendants to comply with NYLL 195(1).


                               Relief Demanded
67. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiffs are entitled to recover from Defendants, individually and/or
   jointly, their entire unpaid wages, including their unpaid overtime, minimum wages, spread
   of hours wages, maximum liquidated damages, prejudgment interest, maximum recovery for
   violations of NYLL 195(1) and NYLL 195(3), reasonable attorneys’ fees, and costs of the
   action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully requests that this Court grant the following relief:
57. Declare Defendants, individually and/or jointly, to be in violation of the Plaintiffs’ rights
   under the Fair Labor Standards Act, Article 6 of the New York Labor Law, the New York
   Minimum Wage Act, and the Regulations thereunder;


58. As to the First Cause of Action, award Plaintiffs their unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to the Second Cause of Action, award Plaintiffs their unpaid overtime wages, minimum
   wages, spread of hours wages due under the New York Minimum Wage Act and the
   Regulations thereunder including 12 NYCRR §§ 142-2.2, 2.1, 2.4, together with maximum
   liquidated damages, prejudgment interest, costs and attorney's fees pursuant to NYLL § 663;


60. As to the Third Cause of Action, award Plaintiffs all outstanding wages, including unpaid



                                                 11
 Case 1:19-cv-07229-BMC Document 1 Filed 12/26/19 Page 12 of 12 PageID #: 12




   overtime wages, minimum wages, spread of hours wages, plus maximum liquidated
   damages, maximum recovery for violations of NYLL 195(1) and NYLL 195(3), reasonable
   attorneys’ fees, and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including §
   198, and issue an injunction directing defendants to comply with NYLL 195(1) and NYLL
   195(3).


61. Award Plaintiffs prejudgment interest on all monies due;


62. Award Plaintiffs any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiffs such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       December 26, 2019

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                12
